       Case 3:20-cv-00201-RNC Document 172-1 Filed 02/23/21 Page 1 of 3

                             UNITED STATES DEPARTMENT OF EDUCATION
                                      OFFICE FOR CIVIL RIGHTS




                                                           February 23, 2021

Sent via email only to:

MIZEL001@hartford.gov
Lori Mizerak
Assistant Corporation Counsel
City of Hartford
550 Main Street, Room 210
Hartford, Connecticut 06103
Attorney for Hartford Public Schools

dmonastersky@HL-Law.com
David S. Monastersky, Esq.
Howd & Ludorf, LLC
65 Wethersfield Avenue
Hartford, Connecticut 06114
Attorney for Glastonbury Public Schools
  and Canton Public Schools

pjmurphy@goodwin.com &
lyoder@goodwin.com
Peter J. Murphy, Esq.
Linda L. Yoder, Esq.
Shipman & Goodwin, LLP
One Constitution Plaza
Hartford, Connecticut 06103-1919
Attorneys for Connecticut Interscholastic Athletic Conference
  and Danbury Public Schools

jzelman@fordharrison.com
Johanna Zelman, Esq.
Ford Harrison
CityPlace II
185 Asylum Street, Suite 610
Hartford, Connecticut 06103
Attorney for Bloomfield Public Schools
  and Cromwell Public Schools

                      400 MARYLAND AVE. S.W., WASHINGTON, DC 20202-1100
                                         www.ed.gov

   The Department of Education’s mission is to promote student achievement and preparation for global competitiveness
                             by fostering educational excellence and ensuring equal access.
       Case 3:20-cv-00201-RNC Document 172-1 Filed 02/23/21 Page 2 of 3

Page 2 of 3 – Case Nos. 01-19-4025, 01-19-1252, 01-20-1003, 01-20-1004, 01-20-1005, 01-20-
1006, and 01-20-1007


Re: Case No. 01-19-4025
    Connecticut Interscholastic Athletic Conference

    Case No. 01-19-1252
    Glastonbury Public Schools

    Case No. 01-20-1003
    Bloomfield Public Schools

    Case No. 01-20-1004
    Canton Public Schools

    Case No. 01-20-1005
    Cromwell Public Schools

    Case No. 01-20-1006
    Danbury Public Schools

    Case No. 01-20-1007
    Hartford Public Schools



Dear Attorneys Mizerak, Monastersky, Murphy, Yoder, and Zelman:

This letter is to notify you that the U.S. Department of Education (the Department) Office for
Civil Rights (OCR) hereby withdraws the Revised Letter of Impending Enforcement Action
(“Revised Letter”), dated August 31, 2020, the Letter of Impending Enforcement Action
(“Letter”), dated May 15, 2020, and the underlying findings and determinations in the above-
referenced cases. Please also be advised that the Department has withdrawn its referral of the
above-referenced cases to the U.S. Department of Justice requesting initiation of judicial
proceedings.

The Revised Letter states that it “constitutes a formal statement of OCR’s interpretation of Title
IX and its implementing regulations.” However, the Department has determined that the Revised
Letter was issued without the review required for agency guidance documents that set out policy
on a regulatory issue (known as “statements of general applicability and future effect”) under the
Office of Management and Budget’s Final Bulletin on Agency Good Guidance Practices, 72 Fed.
Reg. 3432 (Jan. 25, 2007). In addition, pursuant to Executive Order 13988 on Preventing and
Combating Discrimination on the Basis of Gender Identity or Sexual Orientation, OCR is
reviewing the above-referenced cases. Therefore, the Revised Letter’s statement of OCR’s
interpretation of Title IX and its implementing regulations should not be relied upon in this or
any other matter.
       Case 3:20-cv-00201-RNC Document 172-1 Filed 02/23/21 Page 3 of 3

Page 3 of 3 – Case Nos. 01-19-4025, 01-19-1252, 01-20-1003, 01-20-1004, 01-20-1005, 01-20-
1006, and 01-20-1007

If you have any questions, please contact Timothy Blanchard, Regional Director, at 646-428-
3805 or timothy.blanchard@ed.gov or Rachel Pomerantz, Chief Attorney, at 646-428-3835 or
rachel.pomerantz@ed.gov.

                                                  Sincerely,




                                                  Suzanne B. Goldberg
                                                  Acting Assistant Secretary for Civil Rights


cc:    Glenn Lungarini, CIAC Executive Director, via email only
       Alan B. Bookman, Glastonbury Superintendent, via email only
       Kevin D. Case, Canton Superintendent, via email only
       Dr. Enza Macri, Cromwell Superintendent, via email only
       Dr. Sal V. Pascarella, Danbury Superintendent, via email only
       Dr. James Thompson, Jr., Bloomfield Superintendent, via email only
       Dr. Leslie Torres-Rodriguez, Hartford Superintendent, via email only
       Roger G. Brooks, Alliance Defending Freedom, Complainant, via email only
